On consideration of the Petition for Extraordinary Relief filed in the above-entitled action, it appearing that the charges originally preferred against petitioner on December 22, 1970, have been withdrawn, and no further action with a view to trial by court-martial is pending or contemplated, and it further appearing that the elimination proceedings, initiated pursuant to Army Regulations 635-100, which are the subject of petitioner’s complaint, are administrative in nature, albeit predicated upon the same facts which gave rise to the charges referred to above, it is, by the Court, this 12th day of May 1972,
ORDERED:
That said Petition be, and the same is hereby, dismissed for lack of jurisdiction. Mueller v Brown, 18 USCMA 534, 40 CMR 246 (1969); Manning v Healey, 19 USCMA 636 (1970); In re Taylor, 12 USCMA 427, 31 CMR 13 (1961); Herrod v Widdecke, 19 USCMA 574, 42 CMR 176 (1970); Hurt v Cooksey, 19 USCMA 584, 42 CMR 186 (1970).